Citation Nr: 0738402	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-35 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sinusitis, 
secondary to service-connected status post mandibular 
ostectomy.  

2.  Entitlement to service connection for hepatitis C, 
including as secondary to service-connected status post 
mandibular ostectomy.  

3.  Entitlement to service connection for visual disturbance, 
secondary to service-connected status post mandibular 
ostectomy.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1978 to September 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the RO 
which denied service connection for visual disturbance, 
sinusitis, and hepatitis C, including secondary to service-
connected status post mandibular ostectomy, and a September 
2006 decision that denied an increased rating for headaches.  
A videoconference hearing before the undersigned acting 
member of the Board was held in July 2007.  

The issue of service connection for sinusitis secondary to 
service-connected status post mandibular ostectomy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
addressed in this decision have been obtained by VA.  

2.  Hepatitis C was not present in service or until many 
years thereafter, and there is no competent evidence that any 
current hepatitis C is causally or etiologically related to, 
or aggravated by a service-connected disability.  

3.  The veteran's pre-existing, bilateral refractive error is 
a congenital or developmental defect and not a disease or 
injury under the meaning of applicable law and regulation for 
VA purposes; there is no competent evidence of superimposed 
disease or injury in service, or competent evidence that any 
current eye disorder is causally or etiologically related to, 
or aggravated by a service-connected disability.  

4.  There is no objective evidence of characteristic 
prostrating headaches occurring on average of once a month 
over the last several months.  


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis C due to disease or 
injury which was incurred in or aggravated by service, and it 
is not proximately due to or the result of the service-
connected status post mandibular ostectomy.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).  

2.  The veteran is not shown to have an acquired eye 
disorder, including compound myopathic astigmatism, 
presbyopia, or subcapsular cataract due to disease or injury 
that was incurred in or aggravated by service, and it is not 
proximately due to or the result of the service-connected 
status post mandibular ostectomy.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303(c), 3.306, 3.310, 4.9 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for headaches are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.124a, Part 4, Diagnostic Code 8100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in December 2001, August 2002, 
and March 2004 fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the most recent letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements (SSOC) of the case were promulgated 
in June 2004 and March 2006.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 2007-7130 WL 2694606 (Fed. 
Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which was related to service; of 
what evidence was necessary to establish service connection, 
and why the current evidence was insufficient to award the 
benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was afforded 
several VA examinations during the pendency of this appeal 
and also testified at a videoconference hearing before the 
undersigned acting member of the Board in July 2007.  Based 
on a review of the claims file, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.306(b) (2007).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including post-service medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  The presumption of aggravation is 
applicable only if the pre-service disability underwent an 
increase in severity during service.  Hunt, 1 Vet. App. at 
292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 
405 (1996).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Factual Background & Analysis

The veteran contends that his hepatitis C and vision problems 
are related to military service.  The veteran asserts that he 
had a number of risk exposures to hepatitis in service, 
including working along side a medic school classmate that 
had hepatitis, and exposure to blood products and accidental 
needle sticks while working as a nurse.  He also asserts that 
his vision began to deteriorate immediately after his 
mandibular surgery in service and believes that his current 
vision problems were caused by the surgery.  

The veteran's service enlistment examination in October 1977 
showed that he had refractive error, bilaterally, corrected 
to 20/20, and that he wore glasses.  The service medical 
records do not show any complaints, treatment, abnormalities, 
or diagnosis referable to any additional eye problems or 
impairment of vision during service.  While the veteran 
underwent mandibular anterior segmental ostectomy in April 
1979, the reports indicated that the surgical procedure and 
his post-operative course was uneventful.  The veteran did 
not receive a blood transfusion and there was no diagnostic 
evidence of hepatitis.  His separation examination in 
September 1979 also showed refractive error of the eyes.  A 
periodic examination for reserve service in March 1986, 
showed corrected visual acuity for distant and near vision of 
20/20, bilaterally; routine laboratory studies did not 
indicate any evidence of hepatitis.  

A private medical report, dated in September 1976 and 
received in October 1981, showed that the veteran was 
hospitalized for hepatitis in September 1976.  The report 
noted that the veteran had clay-colored stools, right upper 
quadrant tenderness, and enlargement of the liver.  The 
physician noted that the veteran had been using drugs, 
probably heroin, and had developed hepatitis as a result of 
inoculations.  The diagnosis was hepatitis.  A private 
laboratory report, dated in August 1981, was positive for 
hepatitis B surface antibody (anti-HBs).  

A private intake drug treatment report, dated in July 1988, 
showed a self-described history of drug use beginning at age 
20.  The veteran reported that he first tried heroin when he 
was 23 years old, and that he used it occasionally until he 
got strung out at age 24.  He said that he resumed using 
heroin at age 28, during his senior year of college and 
became dependent.  The veteran was started on methadone, but 
was subsequently administratively discharged from the program 
for illegal drug use.  

A private discharge summary report for detoxification in 
October 1989, showed that the veteran had been in a 21 day 
treatment program in 1986, and had been on a methadone 
maintenance program for two years.  Toxicology studies were 
positive for opiates, and a hepatitis screen was positive for 
hepatitis B core antibody and negative for hepatitis B 
surface antibody.  

It is not entirely clear precisely when the veteran was 
diagnosed with hepatitis C.  The veteran first mentioned that 
he had hepatitis C in a letter dated in January 1993.  He 
also made reference to having hepatitis C on VA psychiatric 
examination in September 1993.  At a personal hearing for 
unrelated issues in August 1993, the veteran reported that he 
was on Interferon B treatment for hepatitis.  (T p.9).  
Numerous private medical reports for treatment from 1998 to 
2002, were received in December 2002.  A private report, 
dated in February 1998, showed that the veteran reported he 
had been diagnosed with hepatitis "#3" six years earlier.  
Treatment records in November 2000 showed that the veteran 
reported a history of using street drugs, including Oxycotin, 
Vicodin, and 1.5 bags of heroin a day for the past six 
months.  The veteran reported that he had been sober for 
eight years prior to 1997, when he started using again.  A 
private medical report in July 2001, showed a history of 
hepatitis C and Interferon treatment in 1999.  The veteran 
also reported that he had been using opiates since he was 18 
years old.  

On VA examination in December 2002, the examiner noted a 
history of hepatitis B prior to service, and two failed 
attempts of Interferon treatments.  Laboratory studies were 
positive for hepatitis B total core antibody and negative for 
hepatitis B surface antigen and antibody.  The PCR-quant was 
over five million for hepatitis C.  Hepatitis A antibody was 
negative.  The diagnoses included hepatitis C.  The examiner 
noted that the veteran had multiple risk factors and previous 
exposure prior to service and that he had also worked as a 
medic with exposure to blood and blood products.  She opined 
that it could not be definitely ruled out that the veteran 
did or did not contract hepatitis during service.  

A subsequent VA examination in July 2003, also noted the 
veteran's medical history of drug abuse and hepatitis B prior 
to service; his risk exposures as a medic in service and as a 
nurse subsequent to service, and the positive laboratory 
studies for hepatitis C.  At that time, the veteran reported 
a history of accidental needle sticks while working as a 
medic in service.  The examiner indicated that there was no 
objective evidence confirming any needle sticks in service, 
and opined that it was more likely than not that the 
veteran's hepatitis C was related to his intravenous (IV) 
drug use which had its onset after service.  

On VA examination by a gastrointestinal specialist in August 
2003, the examiner indicated that the claims file was 
reviewed and included a detailed description of the veteran's 
medical history.  The veteran reported that he started using 
drugs for pain relief after his surgery in service, and 
started using heroin in 1980.  He said he was diagnosed with 
hepatitis C when he underwent a cholecystectomy in 1985.  The 
report included hematology and chemical profiles from 
February and July 2003 which showed a remote exposure to 
hepatitis B and a current infection with hepatitis C.  The 
examiner also included a discussion of the various risk 
factors for hepatitis, and noted that the approximate average 
of hepatitis infection in healthcare workers was about 1 
percent, and was not significantly different from that of the 
general population.  He noted that the average risk of 
transmission of the hepatitis C virus (HCV) to healthcare 
workers from percutaneous exposure to blood products from an 
anti-HCV positive patient was 1.8 percent, although rates as 
high as 6 to 10 percent have been reported.  No infections 
had been associated with mucous membrane or non-intact skin 
exposures, although there was one reported case of apparent 
transmission of HCV by a blood splash to the conjunctiva.  
The examiner opined that, given the absence of any evidence 
of a needle stick injury in service, and the much higher odds 
of HCV infection from IV drug use, it was less likely than 
not that the veteran's HCV was acquired in service.  

On VA eye examination in April 2004, the examiner indicated 
that the claims file was reviewed and included a description 
of the veteran's medical history.  The examiner noted that 
the veteran did not have a visual field defect, and that 
visual fields were full and undiagnostic by Goldmann Visual 
Field using an III-4e test object.  Other than refractive 
error, bilaterally and a small central posterior subcapsular 
cataract in the right eye, no pertinent abnormalities were 
noted.  The diagnoses include mild posterior subcapsular 
cataract in the right eye and compound myopathic astigmatism, 
bilaterally, with presbyopia.  The examiner indicated that 
the veteran did not have any visual impairment and opined 
that there was no relationship between the veteran's cataract 
and refractive error and his mandibular disability.  


Hepatitis C

While the veteran believes that his current hepatitis C is 
related to service either by way of his mandibular surgery; 
his duties as a medic, or because another student in his 
medic training class had hepatitis C, he has presented no 
competent evidence to support those assertions.  

As to his claim of acquiring hepatitis C during surgery in 
service, the veteran did not receive a blood transfer during 
the surgical procedure, nor was he shown to have any evidence 
of hepatitis C in service or until several years thereafter.  

While the veteran also claims that he had accidental needle 
sticks while working as a medic in service, there is no 
objective evidence to support this contention.  In this 
regard, the Board notes that the veteran never mentioned 
needle sticks until nearly two years after filing his claim.  
As a trained medic and nurse, it would seem reasonable to 
expect that he would have reported the needle sticks when he 
first filed his claim in 2001 or at least at the time of the 
first VA examination in 2002, but never mentioned it until 
the second VA examination in September 2003.  It is 
interesting to note that while the veteran claimed to have 
had multiple accidental needle sticks in service (August 2003 
VA examination), he has apparently never had a needle stick 
during the many years he worked as a nurse subsequent to 
service.  The Board finds that the veteran's statements 
concerning needle sticks in service lacks credibility in 
light of the fact that they are not supported by any 
contemporaneous evidence.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate his experiences in service and 
is acknowledged to have been a medic and a nurse, he does not 
have the level of education or degree of medical expertise to 
offer a competent opinion as to the nature or etiology of the 
currently claimed disability.  Savage v. Gober, 10 Vet. App. 
488, 495 (1997); see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, a private laboratory study in October 1989, more 
than 10 years after discharge from service, failed to reveal 
any evidence of hepatitis C.  The laboratory study showed 
that the veteran was positive for hepatitis B core and 
surface anti-bodies, but not positive for hepatitis C.  
Additionally, the veteran was afforded a VA gastrointestinal 
examination for the express purpose of determining the nature 
and etiology of his hepatitis C.  After review of the claims 
file and an examination of the veteran, the examiner 
concluded, in essence, that the veteran's hepatitis C was not 
related to service.  The Board finds the medical opinion 
persuasive as it was based on a longitudinal review of the 
entire record.  The opinion included a detailed discussion of 
all relevant facts, discussed alternative etiological 
theories, and offered a rational and plausible explanation 
for concluding that the veteran's hepatitis C was not related 
to service, and was more likely than not related to his IV 
drug abuse.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Furthermore, the veteran has not provided any competent 
evidence to rebut that opinion.  Accordingly, service 
connection for hepatitis C is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  

Visual Disturbance

Initially, it should be noted that some disabilities, such as 
congenital or developmental defects and refractive error of 
the eye, are not deemed diseases or injuries for VA purposes.  
38 C.F.R. § 3.303(c) (2007).  However, under certain 
circumstances, service connection may be granted for such 
disorders if they are shown to have been aggravated during 
service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 
18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent 
opinion, VA's General Counsel indicated that, for service 
connection purposes, there is a distinction under the law 
between a congenital or developmental "disease" and a 
congenital "defect."  Congenital diseases may be service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  A congenital 
or developmental "defect," on the other hand, may not be 
service connected in its own right.  However, service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect in service.  
VAOPGCPREC 82-90.  Therefore, absent superimposed disease or 
injury, service connection may not be allowed for a 
congenital or developmental defect of the eyes, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  Id; Parker v. Derwinski, 1 
Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 
364 (1992).  

In the present case, the service medical records clearly and 
unmistakably showed that the veteran had refractive error of 
the eyes at the time of service enlistment, and that there 
were no complaints, treatment, or additional abnormalities 
referable to his visual acuity during service.  Although the 
veteran now claims that he has had decreased vision since the 
mandibular surgery in service, he never sought any medical 
treatment or ever mentioned any such problems until the 
filing of this claim in 2001.  In any case, there is no 
evidence that the veteran's pre-existing refractive error 
underwent an increase in disability during service.  

In this regard, the evidentiary record includes an opinion by 
a VA ophthalmologist to the effect that the veteran's current 
visual impairment, including refractive error and right 
cataract are not related to his mandibular disability.  The 
physician reviewed the claims file and provided a description 
of the veteran's medical history, including all relevant 
clinical and diagnostic findings.  The Board finds the 
medical opinion persuasive as it was based on a longitudinal 
review of the entire record.  Although the ophthalmologist 
did not specifically comment on the question of aggravation, 
it is reasonable to extrapolate from his opinion that there 
was no evidence of additional disability due to disease or 
injury superimposed on the pre-existing refractive error.  
There was no evidence of a cataract in service or until more 
than 25 years after discharge from service, and the 
examiner's opinion that the veteran's current visual 
impairment was not related to service is unambiguous.  
Furthermore, the veteran has not provided any evidence 
suggesting that there was superimposed disease or injury of 
his preexisting refractive error of the eyes in service.  

Although the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) are, in theory, relevant in instances where the 
presumption of soundness is rebutted, these provisions have 
no practical application.  This is so because the Board has 
already determined by clear and unmistakable evidence that 
the veteran's preexisting refractive error was not aggravated 
by service.  This analysis is sufficient to rebut the 
presumption of aggravation established by 38 U.S.C.A. § 1153.  
VAOPGCPREC 3-2003.  Therefore, given that the veteran's 
refractive error preexisted military service and was not 
aggravated thereby, a grant of service connection for the 
pre-service disorder is not warranted.  

While the veteran believes that his current eye problems are 
related to his mandibular surgery in service, he has 
presented no competent evidence to support those assertions.  
When an opinion requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical causation require such 
expertise.  Grottveit, 5 Vet. App. at 93 (1993).  Although 
the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires specialized medical knowledge of eye disabilities.  
Savage, 10 Vet. App. at 495; Espiritu, 2 Vet. App. at 494 
(1992).  In light of the discussion above, service connection 
for visual disturbance secondary to service-connected status 
post mandibular ostectomy is denied.  

Increased Ratings - In General

Concerning the claim for an increased rating for the 
veteran's headache disability, the Court has held that 
"where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

The veteran is currently assigned a 10 percent evaluation for 
his headache disorder under DC 8100 for migraine headaches, 
which provides for a 50 percent rating with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability; 30 percent with 
characteristic prostrating attacks occurring on average of 
once a month over the last several months; 10 percent with 
characteristic prostrating attacks averaging one in two 
months over the last several months, and a noncompensable 
evaluation with less frequent attacks.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).  

At the personal hearing in July 2007, the veteran testified 
that he wakes up every morning with a headaches, and that on 
some days they were a 10, on a scale of 0 to 10.  On VA 
examination in May 2006, the veteran reported that his 
headaches were a 7 for two to three hours each day, 
increasing to a 10 for the rest of the day.  He said that he 
was not able to take any medications for his headaches 
because of his liver disease, and that he sometimes had to 
lay down and meditated to get relief, but that did not always 
work.  However, the objective evidence of record, including 
both VA and private medical reports from 2000 to the present, 
show only a few complaints of headaches, and no reported 
prostrating attacks.  

While the veteran contends that his headaches are 
incapacitating on a near daily basis, he has presented no 
objective evidence to support that assertion.  The Board 
notes that while the veteran testified that he can not take 
any medications for his headaches, the evidentiary record 
shows that he takes numerous medications daily, including 
pain medications such as, Oxycodone, Motrin, and Imitrex.  
Given the seriousness of the veteran's subjective report of 
significant symptomatology associated with his headaches and 
the impact on his daily activities, the Board finds it 
notable that there are few medical records documenting a 
headache disorder to the degree the veteran reports.  In 
light of the absence of any objective evidence demonstrating 
prostrating attacks averaging once a month over the last 
several months or symptoms which impact negatively on 
economic adaptability, the Board finds no basis for the 
assignment of an increased rating.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization or has interfered with his 
employment, beyond such impairment already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hepatitis C, including secondary to 
service-connected status post mandibular ostectomy is denied.  

Service connection for visual disturbance, secondary to 
service-connected status post mandibular ostectomy is denied.  

An increased evaluation for a headache disorder is denied.  


REMAND

Concerning the claim for sinusitis, the service medical 
records showed that the veteran underwent septorhinoplasty 
without complication in August 1979.  His post-operative 
course was uneventful and the service medical records showed 
no pertinent complaints, abnormalities, or diagnosis 
referable to any sinus problems or sinusitis during service.  

Post-service private medical records showed that the veteran 
sustained a nondisplaced nasal fracture when he was struck by 
a patient while working as a nurse attendant at a state 
school in January 1982.  A private medical report noted the 
veteran's history of the nasal surgery in service, and the 
veteran reported that he had been asymptomatic and had good 
nasal alignment contours prior to the assault.  An 
examination at that time, revealed deviation of the lower 
half of the nose to the right with some slight nasal dorsal 
bulging forward, which the veteran reported was not present 
prior to the assault.  The veteran underwent reconstructive 
surgery without complication in January 1982.  

At the personal hearing in July 2007, the veteran testified 
that he has had chronic sinusitis ever since his 
septorhinoplasty in service, and that he recently had a sinus 
lift at VAMC Jamaica Plains in early July 2007.  Upon review 
of the claims file, the Board notes that the medical records 
pertaining to the recent surgery have not been associated 
with the claims file, nor has the veteran been examined by VA 
to determine the nature and etiology of his claimed 
sinusitis.  Also, contrary to the veteran's assertions, the 
current evidence of record does not show any treatment or 
diagnosis of sinusitis at anytime since his discharge from 
service.  However, as the veteran underwent septorhinoplasty 
in service and claims to have had chronic sinusitis ever 
since service, additional development must be undertaken to 
obtain all relevant medical records, and a VA examination to 
determine the nature and etiology of his claimed sinusitis.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for any sinus 
problems or sinusitis since his discharge 
from service.  After securing the 
necessary release, the RO should attempt 
to obtain all records not already 
associated with the claims file, 
including all records from VAMC Jamaica 
Plains for surgery in July 2007.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

2.  The veteran should be afforded a VA 
ENT examination to determine whether he 
has a chronic sinus disorder at present, 
and if so, whether it is related to the 
surgical procedure in service.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All 
appropriate testing should be undertaken 
in connection with this examination.  If 
a chronic sinus disorder is identified, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that it is proximately due to or the 
result of, or aggravated by the service-
connected status post mandibular 
ostectomy or the septorhinoplasty in 
service, or is otherwise related to 
service.  The physician should provide a 
complete rationale and basis for all 
opinions offered.  If the physician is 
unable to make any determination, it 
should so state and indicate the reasons.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
C. TRUEBA
Acting Veterans Acting Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


